DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 19-25 are withdrawn. Claims 3-4, 6, 9-10, 12, 15-16, and 18 are cancelled. Claims 1, 7, and 13 are amended and claims 27-29 are newly added. Claims 1-2, 5, 7-8, 11, 13-14, 17, and 26-29 filed 10/27/21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.
Claim Objections
Claim 28 is objected to because of the following informalities: “… comprises retrieve only the location-based rules…” should be “… comprises retrieving only the location-based rules...” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 
Claims 1-2, 5, 7-8, 11, 13-14, 17, and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-2 and 5 and 26 are directed to a method, 7-8 and 11 are directed to a non-transitory computer readable memory medium, and 13-14 and 17 are directed to a system, all of which are statutory classes of invention.    
Nevertheless, independent claims 1, 7, and 13 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or location based rules for registers, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: retrieving location-based rules, creating a location-based ruleset, transmitting the location-based ruleset, querying an item information database, creating a rule group, combining the location-based ruleset and rule group, transmitting the single file, receiving an item identifier, retrieving item sale rules, and providing item sale rules. These steps are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of configurable billing with generally recited claim 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a decision management center, database, processors, POS registers, extraction/mapping application, optical scanner, scanning gun, and POS Controller Servers to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2, 8, and 14, the claims are directed to limitations which serve to limit by a batch file. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claim 26, the claim is directed to limitations which serve to limit by a display. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 27, the claim is directed to limitations which serve to limit by combining the location-based ruleset and rule group to item map file into a single file. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 28, the claim is directed to limitations which serve to limit by only retrieving the location-based rules that have changed since a last query. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 29, the claim is directed to limitations which serve to limit by the POS Controller Server location. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide 
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
9. 	Claims 1-2, 5, 7-8, 11, 13-14, 17, and 26-29 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohen (2005/0203790) in view of Miller et al (2016/0247135), Robbins et al (2004/0260607), and Haight et al (2015/0074765).
Re Claims 1, 7: Cohen discloses comprising: 

transmitting, the location-based ruleset files to the Point-of-Sale (POS) Controller Servers, wherein a rules engine executing on the POS Controller Server provides updated item sale rules for POS registers located in the individual retail store based on the location-based ruleset and the rule group to item map file (see [0034] discloses updating the system); 
transmitting the rule group to item map file to one or more Point-of-Sale Controller Servers (see [0036-0037] discloses applying mastergrams or testing against stores);
wherein the location-based rules including one or more of health warnings to specific items in certain geographic store locations, updated guidelines related to specific items in certain geographic locations, and updated store regulations related to specific items sold in certain geographic store locations (see [0032] discloses business rules for product placement guidelines);
in response to the item being scanned at the POS register, automatically retrieving, using the rules engine, item sale rules regulating a sale of the item associated with the item identifier using the location-based ruleset and the rule group to item map file (see [0015], discloses codified business rules applied to retail business data);
receiving, executing through the first POS Controller Server from an optical scanner or scanning gun, an item identifier for an item scanned and decoded by the optical scanner or scanning gun at a POS register located in the individual retail store, the optical scanner or 
receiving, executing on a POS Controller Sever located in an individual retail store, as input, a location-based ruleset file and a rule group to item map file associated with the individual retail store to update sales occurring at POS registers located in the individual retail store (see [0113, 0128] discloses rules for individual stores);
creating, a rule group to item map file each retail store of the plurality of retail stores, wherein the rule group to item map file corresponds to the respective geographic store location and defines associations between one or more of the rule group information to corresponding items sold in the respective retail store using the item information (see [0032] includes historical/forecasted data for each store, details quantity and location of each product in each place in each store);
creating a location-based ruleset file for each of the plurality of geographic locations comprising the respective location based rules for the items sold at respective one or more of the plurality of the retail stores (see [0014, 0037, 0113] discloses being adaptable for individual stores based on automated business-rules approach, see [0032] includes historical/forecasted data for each store, details quantity and location of each product in each place in each store).
However, Cohen fails to explicitly disclose the following. Meanwhile, Miller discloses: 
wherein a location-based ruleset of the location-based ruleset file comprises one or more of age restrictions on purchasing items, health warnings on items in a geographic-specific 
wherein each retail store of the plurality of retail stores comprises multiple POS registers, of the POS registers, and each POS register is configured to enable completion of sales transactions of one or more items at the respective one of the plurality of retail stores (see [0010, 0012, 0020, 0024] discloses company stores, see Fig. 1 discloses multiple POS terminals in a store);
retrieving, rule group information for the items sold in each retail store among the plurality of retail stores, the rule group information including one or more of health warnings, guidelines, recommended products, and usage restrictions associated with the sales of items through respective one or more of the retail stores in certain geographic store locations (see [0010-0011, 0026] discloses age-restricted controlled products).
From the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s invention with Miller’s disclosure of rules of sale in order for “… age-verification data monitoring and alerting (see Miller Abstract).”
However, Cohen and Miller fail to disclose the following. Meanwhile, Robbins discloses:
whereupon each register applies the updated item sale rules (see [0086] update across multiple store locations, [0019] update records on POS);
rules engine (see [0073-0079] discloses rules engine);

a mapping application (see [0086, 0093] discloses loadmap messaging and data). 
From the teaching of Robbins, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s and Miller’s inventions with Robbins’s disclosure of updating item sale rules in order for “… receiving a request for a product… (see Robbins Abstract).”
However, Cohen, Miller, and Robbins fail to disclose the following. Meanwhile, Haight discloses:
querying one or more databases to retrieve location-based rules regulating sales of items via POS registers in a plurality of retail stores in a plurality of geographic locations (see [0039] discloses configuration of certain parameters based on location, [0028] discloses accessing POS database); 
From the teaching of Haight, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s, Miller’s, and Robbins’s inventions with Haight’s disclosure of rules regulating sales of items in order “… for registration and configuration of point-of-service (POS) devices (see Haight Abstract).”
Re Claims 2, 8, 14: However, Cohen and Miller fail to disclose periodically executing. Meanwhile, Robbins discloses wherein a batch file is executed periodically to trigger 
Re Claims 5, 11, 17: However, Cohen and Miller fail to explicitly disclose a register. Robbins discloses wherein the POS registers include at least one of a cashier-controller register or a self-service register (see [0195] discloses a register). From the teaching of Robbins, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s and Miller’s inventions with Robbins’s disclosure of a register in order for “… receiving a request for a product… (see Robbins Abstract).”
Re Claim 26: However, Cohen and Miller fail to disclose the following. Meanwhile, Robbins discloses a register further comprising displaying one or more of the item sales rules on a display of the POS register (see [0195] discloses a register, [0216] discloses displaying). From the teaching of Robbins, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s and Miller’s inventions with Robbins’s disclosure of a register in order for “… receiving a request for a product… (see Robbins Abstract).”
Re Claim 27: However, Cohen, Miller, and Robbins fail to disclose the following. Meanwhile, Haight discloses wherein the location-based ruleset and rule group to item map file are combined into a single file being transmitted to the first POS Controller Server for use by 
Re Claim 28: However, Cohen and Miller fail to disclose the following. Meanwhile, Robbins discloses wherein the querying the one or more databases to retrieve the location-based rules regulating sales of items via the POS registers comprises retrieve only the location-based rules that have changed since a last query to retrieve the location-based rules for the individual store (see [0088] names and prices changed in local POS system database 23). From the teaching of Robbins, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s and Miller’s inventions with Robbins’s disclosure of a changing rules in order for “… receiving a request for a product… (see Robbins Abstract).”
Re Claim 29: However, Cohen fails to disclose the following. Meanwhile, Miller discloses wherein the first POS Controller Server is located at the individual retail store (see [0010] discloses server at store). From the teaching of Miller, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Cohen’s invention with Miller’s disclosure of server at store in order for “… age-verification data monitoring and alerting (see Miller Abstract).”
Response to Arguments
10.	Applicant’s arguments, 10/27/21, with respect to 35 USC 103 have been fully considered and are not found to be persuasive as they pertain to new claim amendments that have been addressed above in the rejection and are moot in view of the new grounds of rejection. 
With regards to the argument that Cohen does not disclose: creating, a rule group to item map file each retail store of the plurality of retail stores, wherein the rule group to item map file corresponds to the respective geographic store location and defines associations between one or more of the rule group information to corresponding items sold in the respective retail store using the item information, the Examiner respectfully disagrees. In [0032] of Cohen, it discloses including historical/forecasted data for each store, as well as disclosing detailing the quantity and location of each product in each place in each store.
With regards to the argument that Cohen does not disclose: creating a location-based ruleset file for each of the plurality of geographic locations comprising the respective location based rules for the items sold at respective one or more of the plurality of the retail stores, the Examiner respectfully disagrees. In multiple instances of Cohen such as [0014, 0037, 0113], Cohen discloses being adaptable for individual stores based on automated business-rules approach. Then again, in [0032] of Cohen, it discloses including historical/forecasted data for each store, as well as disclosing detailing the quantity and location of each product in each place in each store.
In response to the arguments of impermissible hindsight, only three references were used in the rejection and sufficient motivation rationales were given for each. In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
The applicant’s arguments with respect to 35 USC 101 have not been found to be convincing. With regards to 101, the Examiner respectfully disagrees. The Applicant argues that the claim is not directed to an abstract idea. Dealing with the location of registers is related to transactions between people, which falls under certain methods of organizing human activity. The Applicant tries to compare the claims to Example 45 in the October 2019 PEG Update, however that is not a requirement to determine subject matter eligibility.
The applicant argues that it is integrating into a practical application through a particular machine. According to MPEP 2106.05(b), the following factors are relevant in determining whether a machine provides significantly more: the particularity/generality of the elements of machine or apparatus, whether the machine or apparatus implements the steps of the method, and whether it’s involvement is extra-solution activity or a field-of-use. Again, according to MPEP 2106.05(b): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine… Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection… Integral use of a machine to achieve 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., decision management center, processors, database, POS registers, extraction/mapping application, optical scanner, scanning gun and POS Controller Servers that are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of location-based register rules.  The claims of the instant application describe an improvement to a business process i.e., location-based register rules, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
The Applicant attempts to argue that the claims satisfy Step 2 of Prong 2A in that the claims are not a drafting effort designed to monopolize the alleged judicial exception, however 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang (Retail Environment Features that Affect Smoking Behavior in Changsha, China, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 
/DENNIS W RUHL/Primary Examiner, Art Unit 3687